DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Regarding NPL document #1, “Nanoplast Technology” in the IDS filed 1/18/22, there is no English translation of the document. Therefore, the document has only been considered relative to the reference on page 12 in the English Translation of the Chinese Office Action.  

Claim Objections
Claims 7 and 9-11 are objected to because of the following informalities:  The claims contain typographical error.  The term “find” in ln 2 of claims 7 and 9-11, respectively, is treated as ‘fine’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the component A" in ln 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-8, 12-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/108962 A1 to Luchinger et al. (hereinafter Luchinger) submitted in the IDS filed 3/7/22, using US 2019/0018287 A1 as a translation.
Regarding claims 1-6, Luchinger discloses a composition having a light-emitting property (para [0022]) comprising:
a metal ion selected from a group that includes lead (para [0020]),
a monovalent cation positioned at each vertex of a hexahedron having the metal ion at the center in a perovskite type crystal structure, selected from a group that includes cesium (para [0020]),
at least one anion selected from the group consisting of a halide ion and a thiocyanate ion (para [0018]), the anion being positioned at each vertex of an octahedron having the metal ion at the center in the perovskite type crystal structure (M1M2X3 structure, para [0008]-[0014]); and
inorganic fine particles (scattering particles, para [0027]) having a size of 100-1000 nm (para [0056]), which overlaps the instantly claimed ranges of 100 nm to 100 µm, 150 nm to 30 µm and 170 nm to 5 µm.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.   The reference is silent regarding the fine particles having a specific surface area of 0.01 m2/g to 150 m2/g, 0.1 m2/g to 70 m2/g or 0.4 m2/g to 10 m2/g.
However, it is understood in the art that particle size is directly related to specific surface area. See evidentiary reference, “Role of Surface Area, Primary Particle Size and Crystal Phase on Titanium Dioxide Nanoparticle Dispersion Properties” by Suttiponparnit et al. (hereinafter Suttiponparnit), which shows specific surface area increasing with decreasing particle size on page 2.  
Luchinger teaches overlapping fine particles having overlapping particle size.  Particle size is understood to be related to specific surface area.  Therefore, one of ordinary skill in the art would expect the Luchinger particles to have overlapping specific surface areas, absent evidence to the contrary. 

Regarding claim 7, Luchinger discloses the composition according to Claim 1,
wherein the inorganic fine particles comprises inorganic fine particles of an oxide (para [0027]).

Regarding claim 8, Luchinger discloses the composition according to Claim 1,
wherein the inorganic fine particles comprise crystalline inorganic fine particles, TiO2 or ZrO2 (para [0027]). 

Regarding claim 12, Luchinger discloses the composition according to Claim 1,
wherein the perovskite compound having a three-dimensional structure (M1M2X3 structure, para [0008] and [0012]-[0014]).

Regarding claim 13, Luchinger discloses the composition according to Claim 1,
wherein the perovskite compound contains cesium ions (para [0020]).

Regarding claim 14, Luchinger discloses the composition according to Claim 1, further comprising:
at least one selected from the group consisting of a solvent, and a polymerizable compound or a polymer thereof (para [0044]).

Regarding claim 15, Luchinger discloses the composition according to Claim 1, further comprising:
a polymer (para [0044]),
wherein a total content ratio of the perovskite compound, the inorganic fine particles, and the polymer is 90% by mass or greater with respect to a total mass of the composition.  In the embodiment where the composition consists of the polymer, the luminescent perovskite crystals (para [0049]) and the fine oxide (scattering) particles (para [0027] and [0056]), the total content is 100% by mass, which falls completely within the instantly claimed range of 90% by mass or greater with respect to a total mass of the composition.  

Regarding claim 16, Luchinger discloses the composition according to Claim 1, further comprising:
an amine (para [0080]).

Regarding claim 19, Luchinger discloses a film which is formed of the composition according to Claim 15 (para [0025]).

Regarding claim 20, Luchinger discloses a laminated structure (Fig. 2) comprising: the film according to Claim 19 (para [0101] and Fig. 2).

Regarding claims 21 and 22,  Luchinger discloses a light-emitting device, particularly a display (para [0101]), comprising: the laminated structure according to Claim 20 (Fig. 2).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of US 2016/0141535 A1 to Snaith et al. (hereinafter Snaith).
Regarding claims 9 and 10, Luchinger discloses the composition according to Claim 7, wherein the inorganic fine particles are oxides such as TiO2 (para [0027]) but fails to expressly disclose wherein the inorganic fine particles of an oxide comprise at least one selected from the group consisting of aluminum oxide, zinc oxide, and niobium oxide.
However, Snaith does teaches a light-emitting composition comprising a perovskite (para [0344]) and fine inorganic particles comprising oxides as scattering particles (para [0305]) selected from a group that includes aluminum oxide (alumina) and TiO2 (titania, para [0305]) as equivalents. 
It would be obvious to one of ordinary skill in the art to employ the scattering alumina of Snaith as an obvious alternative to the scattering TiO2 of Luchinger because they are equivalents (Snaith, para [0305]). 

Regarding claim 11, Luchinger discloses the composition according to Claim 7, wherein the inorganic fine particles are oxides such as TiO2 (para [0027]) but fails to expressly disclose wherein the inorganic fine particles of an oxide comprise niobium oxide.
However, Snaith does teaches a light-emitting composition comprising a perovskite (para [0344]) and fine inorganic particles selected from a group that includes niobium oxide (Nb2O5) and TiO2 (para [0289]),
It would be obvious to one of ordinary skill in the art to employ the electron blocking Nb2O5 of Snaith as an obvious alternative to the TiO2 of Luchinger because they are equivalents (Snaith, para [0289]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 10, 11, 13 and 16-19 of U.S. Patent No. 11306243 B2 (hereinafter 243). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a display comprising a laminated structure comprising a film (instant claims 19-22 and 243 claims 16-19) formed of a composition having a light-emitting property comprising a perovskite having the instantly claimed structure (instant claim 1 and 243 claims 1, 4 and 11) and crystalline fine inorganic particles  (instant claim 8 and 243 claim 13) having a size of 1 to 500 nm (instant claims 4-6 and 243 claim 13), which overlaps the instantly claimed ranges of 100 nm to 100 µm, 150 nm to 30 µm and 170 nm to 5 µm. See MPEP 2144.05(I), cited above. The 243 claims are silent regarding surface area as set forth in instant claims 1-3. However, as discussed above, it is understood in the art that particle size is related to surface area.  As particle size decreases, specific surface area increases. The particle sizes overlap. Therefore, it would be obvious to one of ordinary skill in the art that the overlapping fine particles of 243 are expected to have overlapping specific surface areas, absent evidence to the contrary.  Col 38, ln 39-41 of the 243 disclosure defines the 243 fine particles as semiconductor particles that can include oxides in col 38, ln 39-41 as set forth in instant claim 7.  Both teach the perovskite having a three-dimensional structure (instant claim 12 and 243 claim 4).  Both teach the presence of at least one of a solvent and a polymer (instant claim 14 and 243 claim 2) and teach the same amounts of perovskite, polymer and fine particles (instant claim 15 and 243 claims 3 and 7).  Both teach the presence of at least one of amine and carboxylic acid (instant claim 16 and 243 claim 1).  Both also teach the presence of modified polysilazane products (instant claims 17 and 18 and 243 claim 10).

Claims 1-4, 8, 12-16 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7 and 10-13 of U.S. Patent No. 11268023 (hereinafter 023). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a display comprising a laminated structure comprising a film (instant claims 19-22 and 023 claims 10-13) formed of a composition having a light-emitting property comprising a perovskite (i) having the instantly claimed structure and (ii) a crystalline cadmium compound (instant claim 8 and 023 claim 1) defined as a semiconductor having a size of 1 to 100 nm (023 disclosure col 17, ln 30-36), which overlaps the instantly claimed range of 100 nm to 100 µm (instant claim 4). See MPEP 2144.05(I), cited above. The 032 claims are silent regarding surface area as set forth in instant claims 1-3. However, as discussed above, it is understood in the art that particle size is related to surface area.  As particle size decreases, specific surface area increases. The particle sizes overlap. Therefore, it would be obvious to one of ordinary skill in the art that the overlapping fine particles of 023 are expected to have overlapping specific surface areas, absent evidence to the contrary.  Both teach the perovskite having a three-dimensional structure (instant claim 12 and 023 claim 1) and comprising cesium (instant claim 13 and 023 claim 7).  Both teach the presence of at least one of a solvent and a polymer (instant claim 14 and 023 claim 4) and teach the same amounts of perovskite, polymer and fine particles (instant claim 15 and 023 claim 2). Both also teach the presence of at least one of amine and carboxylic acid (instant claim 16 and 023 claim 1).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3492102 to Friedrich et al. (teaches that as particle size decreases, surface area increases, published 1970).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734